UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-QSB/A (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2007 OR [ ] TRANSACTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number: 000-52118 FLUID MEDIA NETWORKS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-0140268 (State of Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 5813-A Uplander Way Culver City, California 90230 (Address of Principal Executive Offices) (310) 665-9878 (Registrant’s Telephone Number, Including Area Code) (Former Name, Former Address and Former Fiscal Year, If Changed Since Last Report) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYeso No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesx No State the number of shares outstanding of each of the issuer’s classes of common equity, as of the July 2, 2007: 9,049,248 Transitional Small Business Disclosure Format (check one):oYesx No TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3-27 Item 2. Management’s Discussion and Analysis or Plan of Operation 28-36 Item 3. Controls and Procedures 37 PART II - OTHER INFORMATION Item 1. Legal Proceedings 38 Item 2. Unregistered Sale of Equity Securities And Use of Proceeds 38 Item 3. Defaults Upon Senior Securities 38 Item 4. Submission Of Matters To A Vote Of Security Holders 38 Item 5. Other Information 38 Item 6. Exhibits and Signatures 39 Cautionary Statement Certain expectations and projections regarding our future performance discussed in this quarterly report are forward-looking and are made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These expectations and projections are based on currently available competitive, financial and economic data along with our operating plans and are subject to future events and uncertainties. Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date made. Actual results could vary materially from those anticipated for a variety of reasons. We undertake no obligation to publicly release the results of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. Explanatory Note This First Amendment on Form10-QSB/A (this “Amendment”) is being voluntarily filed by us and amends and supplements ourQuarterly Report on Form10-QSB (the “Original Quarterly Report") filed with the Securities and Exchange Commission(the "Commission") onJuly 3, 2007.As disclosed in the Current Report on Form 8-k filed with the Commission on August 9, 2007,the Company had filed apreliminary prospectus with the Ontario Securities Commission (the “OSC”) in Canada in respect of an initial public offering in Canada ofthe Common Shares of the Company.As aresult of its discussions with the OSC in respect of such preliminary prospectus, the Company initiated a voluntary internal review of the treatment of revenue recorded in connection with barter transactions whereby the Company(i) provided advertising and promotional materials in exchange for contest prizes or(ii) received advertising and promotional materials in exchange for “spin credits” (credits which enables a user to upload a song for free) and websitedevelopment services.See Note 2 to the consolidated financial statements fora more complete description of these barter arrangements.After completion of such internal review andits discussions with the OSC, the Company determined that the fair values ascribed to such barter transactions should be adjusted in accordancewith the requirements found within Statements of Financial Accounting StandardsNo. 153, “Exchanges of Nonmonetary Assets, an amendment of APB Opinion No. 29”.As a result of this adjustment, total revenue of the Company for the three month period ended March 31, 2007 decreased from $691,563 to $512,849 and total expenses decreased from $2,614,701 to $2,435,987, while net loss of $3,635,032 remained unchanged. Accordingly, the Company is restating the consolidated financial statements for the period covered by the Original Quarterly Report to reflect such adjustment. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS FLUID MEDIA NETWORKS, INC. Consolidated Balance Sheets March 31, December 31, AAA 2007 2006 Restated Restated Unaudited Audited Assets Current assets: Cash and cash equivalents $ 217,608 $ 108,475 Restricted cash 200,000 - Accounts receivable, net of allowance 117,260 18,415 Other receivables 6,506 3,931 Deferred expenses 169,321 - Prepaid expenses 29,771 11,422 Note receivable, short-term portion 4,483 4,483 Total current assets 744,949 146,726 Website development costs, net of amortization 358,296 370,534 Equipment and fixtures, net of depreciation 51,785 61,088 Investment in affiliate 875,000 625,000 Advertising rights 272,000 680,000 Note receivable, long-term portion 22,480 24,081 Loan origination costs 60,332 67,327 Other assets 7,896 7,896 Total assets $ 2,392,738 $ 1,982,652 The accompanying notes are an integral part of these consolidated financial statements. 3 FLUID MEDIA NETWORKS, INC. Consolidated Balance Sheets (Continued) March 31 December 31, 2007 2006 Restated Restated Unaudited Audited Liabilities, Convertible Redeemable Preferred Stock, and Stockholders' Deficit Current liabilities: Line of credit $ 100,000 $ 100,000 Convertible debenture, net of discount 433,334 - Short-term loans from stockholders 125,000 335,334 Accounts payable 479,232 479,477 Accrued expenses 705,334 343,995 Accrued wages and fees 54,501 44,732 Accrued interest expense 52,000 42,374 Deferred revenue 17,227 9,044 Total current liabilities 1,966,628 1,354,956 Convertible debenture 1,000,000 1,000,000 Dividends payable 413,376 470,205 Total liabilities $ 3,380,004 $ 2,825,161 Commitments and contingencies Convertible redeemable preferred stock: Series A Preferred Stock ($1.00 par value; 1,800,000 shares authorized; 1,800,000 and 1,800,000 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively; 5% cumulative dividends) $ 1,800,000 $ 1,800,000 Series B Preferred Stock ($1.75 par value; 1,500,000 shares authorized; 1,044,124 and 1,044,124 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively; 5% cumulative dividends) 1,709,983 1,703,904 Series C Preferred Stock ($2.00 par value; 1,200,000 shares authorized; 0 and 1,084,980 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively; 5% cumulative dividends) - 2,006,791 Series D Preferred Stock ($2.00 par value; 500,000 shares authorized; 0 and 525,000 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively; 5% cumulative dividends) - 1,050,000 Series E (renamed Series C) Preferred Stock ($2.00 par value; 1,300,000 shares authorized;1,078,000 and 1,078,000 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively; 5% cumulative dividends) 1,986,933 1,975,721 Total convertible redeemable preferred stock 5,496,916 8,536,416 Stockholders' deficit: Common Stock, $.0001 par value; 100,000,000 shares authorized, 6,149,066 and 4,272,338 shares issued and outstanding at March 31, 2007 and December 31, 2006, respectively 616 143 Additional paid-in-capital 6,529,302 - Accumulated deficit (13,014,100 ) (9,379,068 ) Total stockholders' deficit (6,484,182 ) (9,378,925 ) Total liabilities, convertible redeemable preferred stock, and stockholders' deficit $ 2,392,738 $ 1,982,652 The accompanying notes are an integral part of these consolidated financial statements. 4 FLUID MEDIA NETWORKS, INC. Consolidated Statements of Operations (Unaudited) Quarter Ended Quarter Ended March 31, 2007 March 31, 2006 Restated Restated Revenue Artist services $ 3,790 $ 43,372 Advertising/sponsorship 509,059 473,446 Total revenue 512,849 516,818 Cost of revenue 312,792 407,762 Gross profit 200,057 109,056 Operating expenses: Sales and marketing 414,352 963,288 General and administrative 1,291,227 669,712 Research and development 59,014 106,160 Fremantle operating license 254,092 238,954 Depreciation and amortization 417,302 67,716 Total operating expenses 2,435,987 2,045,830 Loss from operations (2,235,930 ) (1,936,774 ) Other income (expense) Interest expense (1,402,840 ) (6,571 ) Interest income 4,010 53 Loss before provision for income taxes (3,634,760 ) (1,943,292 ) Provision for income taxes 272 800 Net loss $ (3,635,032 ) $ (1,944,092 ) Preferred stock dividends 97,395 65,012 Net loss attributable to common stockholders $ (3,732,427 ) $ (2,009,104 ) Weighted average common stock,basic and diluted 5,200,022 4,762,983 Net loss per share attributable to common stockholders, basic and diluted $ (0.72 ) $ (0.42 ) The accompanying notes are an integral part of these consolidated financial statements. 5 FLUID MEDIA NETWORKS, INC. Consolidated Statement of Stockholders’ Deficit (Unaudited) Common Stock Additional Paid-in Accumulated Total Stockholders' Shares Amount Capital Deficit Deficit Balance at December 31, 2006 (restated) 4,272,338 $ 143 $ - $ (9,379,068 ) $ (9,378,925 ) Beneficial conversion features and warrants to purchase common stock issued for convertible debenture - - 2,110,919 - 2,110,919 Issuance of common stock in relation to reverse merger 82,500 8 (8 ) - - Recapitalization of common stock based on par value at $.0001 - 285 (285 ) - - Conversion of Series C Preferred Stock 1,193,478 120 2,603,833 - 2,603,953 Reclassification of warrants to purchase Series C Preferred Stock after conversion of Series C Preferred Stock - - 34,504 - 34,504 Conversion of Series D Preferred Stock 577,500 58 1,259,943 - 1,260,001 Issuance of common stock to consultants for services 23,250 2 92,998 - 93,000 Issuance of stock options to consultant for services - - 114,844 114,844 Stock-based compensation - - 255,725 - 255,725 Reclassification of accrued undeclared preferred stock dividends due to conversion of Series C Preferred Stock and Series D Preferred Stock - - 154,224 - 154,224 Accrued undeclared preferred stock dividends - - (97,395 ) - (97,395 ) Net loss - - - (3,635,032 ) (3,635,032 ) Balance at March 31, 2007 (restated) 6,149,066 $ 616 $ 6,529,302 $ (13,014,100 ) $ (6,484,182 ) The accompanying notes are an integral part of these consolidated financial statements. 6 FLUID MEDIA NETWORKS, INC. Consolidated Statements of Cash Flows (Unaudited) Quarter Ended Quarter Ended March 31, 2007 March 31, 2006 Restated Restated Cash flows used in operating activities: Net loss $ (3,635,032 ) $ (1,944,092 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 458,356 77,356 Write-off capitalized internet URLs - 10,433 Write-off other receivables - 10,579 Revenue from barter transactions (175,402 ) (94,282 ) Expenses relating to barter transactions 56,081 94,282 Amortization of loan origination costs 6,995 - Stock-based compensation expense 255,725 46,308 Issuance of common stock for services 93,000 - Interest expense for conversion of preferred stock 841,665 - Interest expense for accretion of convertible debenture 433,334 - Interest expenses for accretion of preferred stock financing costs 17,290 6,351 Issuance of stock option to consultant for services 114,844 - Changes in operating assets and liabilities: (Increase) decrease in assets: Accounts receivable (98,845 ) (30,000 ) Other receivables (2,575 ) 16,254 Prepaid expenses (18,349 ) (44,075 ) Deferred expenses (169,321 ) (313,660 ) Increase (decrease) in liabilities: Accounts payable (245 ) 291,887 Accrued expenses 101,339 693,750 Accrued wages and fees 9,769 3,813 Accrued interest expense 9,626 - Deferred revenue 127,504 325,328 Net cash used in operating activities (1,574,241 ) (849,768 ) Cash flows used in investing activities: Acquisition of advertising rights - (1,100,000 ) Investment in affiliate (250,000 ) - Website development costs (28,813 ) (85,784 ) Purchase of equipment and fixtures - (14,070 ) Net cash used in investing activities (278,813 ) (1,199,854 ) The accompanying notes are an integral part of these consolidated financial statements. 7 FLUID MEDIA NETWORKS, INC. Consolidated Statements of Cash Flows (Continued) (Unaudited) Quarter Ended Quarter Ended March 31, 2007 March 31, 2006 Restated Restated Cash flows provided by financing activities: Preferred stock subscription receivable $ - $ 250,000 Proceeds from loans from stockholders 244,000 - Payments of principal on loans from stockholders (454,334 ) - Proceeds from convertible debenture 2,600,000 - Payments on offering cost from issuance of convertible debenture (229,080 ) - Payments from note receivable 1,601 - Proceeds from issuance of: Series C Preferred Stock - 2,028,000 Offering costs from issuance of: Series C Preferred Stock - (61,067 ) Repurchase of common stock - (27,636 ) Net cash provided by financing activities 2,162,187 2,189,297 Net increase (decrease) in cash and cash equivalents 309,133 139,675 Cash and cash equivalents, beginning of period 108,475 120,184 Cash and cash equivalents, end of period $ 417,608 $ 259,859 Less: restricted cash 200,000 - $ 217,608 $ 259,859 Interest expense and income taxes: For the quarter ended March 31, 2007, $47,802 of interest expense and $272 of income taxes were paid. For the quarter ended March 31, 2006, $219 of interest expense and $800 of income taxes were paid. Supplemental Disclosures of Non-Cash Financing Activities: Conversion of Series C Preferred Stock $ 2,603,953 $ - Conversion of Series D Preferred Stock $ 1,260,001 $ - Reclassification of warrants to purchase Series C Preferred Stock after conversion of Series C Preferred Stock $ 34,504 $ - Issuance of 70,980 shares of Series C Preferred Stock as offering costs $ - $ 141,960 Issuance of warrants to purchase 70,980 shares of Series C Preferred Stock as offering cost $ - $ 34,504 The accompanying notes are an integral part of these consolidated financial statements. 8 FLUID MEDIA NETWORKS, INC. Notes to Consolidated Financial Statements March 31, 2007 (Unaudited) NOTE 1THE COMPANY AND NATURE OF OPERATIONS Fluid Media Networks,Inc. (the"Company") is a diversified digital music services company providing products and services to emerging artists, as well as their fans and advertisers, in the digital music industry. The Company has developed a proprietary technology platform and multi-faceted revenue model that is designed to allow it to capitalize on the trends impacting the digital music industry. The Company has partnered with some of the world's most recognized entertainment brands and holds the exclusive worldwide license to the American Idol Underground brand. On March15, 2002, theCompany’s predecessor, Fluid Audio Network, Inc. (“Fluid Audio”) began its research and development activities by utilizing the expertise that its founder acquired in prior Internet properties. On September20, 2004, Fluid Audio incorporated in the State ofDelaware. In March2005, Fluid Audio entered into a multi-year licensing agreement with FremantleMedia North America,Inc. ("FremantleMedia"), licensors of the American Idol brand, granting Fluid Audio the exclusive right to use and exploit the American Idol TV show format, and related trademarks, over theInternet. For the next several months, Fluid Audio focused on developing a suite of services for its launch of the AmericanIdolUnderground.com website. In October2005, the website was launched and principal operations began. Though partnerships were consummated and revenue was generated during the remaining two months of 2005, revenue had not reached a level of significance so that Fluid Audio was considered a development stage enterprise through December31,2005. In 2006, revenue continued to grow from Fluid Audio’s website. That growth was further augmented with the revenue earned from Fluid Audio’s first acquisition: the purchase of customer-related intangibles and advertising rights of the American IdolMagazine. On February 14, 2007, Fluid Audio entered into a Subscription Agreement and a Plan and Agreement of Merger with Freedom 20, Inc. (“Freedom 20”), a company registered with the Securities and Exchange Commission. On the same day, Freedom 20 entered into a Redemption Agreement with its sole stockholder, Getting You There, LLC, pursuant to which Freedom 20 redeemed all of the issued and outstanding shares (100,000 shares) of its Common Stock, par value $0.0001 per share, in consideration of an aggregate payment consisting of $1.00 and 82,500 shares of Fluid Media Networks, Inc. Common Stock. Concurrently with the execution and pursuant to the term of the Merger Agreement, Fluid Audio purchased 1 share of Freedom 20 Common Stock for an aggregate purchase price of $1.00 and Freedom 20 became a wholly-owned subsidiary of Fluid Audio (the “Sale”). Following the Sale and pursuant to the terms of the Merger Agreement, Freedom 20 effected a short-form parent-subsidiary merger of Fluid Audio with and into Freedom 20, pursuant to which the separate existence of Fluid Audio was terminated, and Freedom 20, as the surviving entity, changed its name to “Fluid Media Networks, Inc.” On May 17, 2007, the Company completed a corporate reorganization, pursuant to which it: (i) reincorporated in Nevada by a merger of the Company with and into its wholly-owned subsidiary, FMN Merger Co., a newly-formed Nevada corporation (the “NV Subsidiary”); and (ii) transferred of all of its current business operations to Fluid Media Networks USA, Inc., a wholly-owned and newly-formed subsidiary organized under the laws of the State of Delaware (the “DE Subsidiary”) in exchange for all of the capital stock of the DE Subsidiary. As a result of the corporate reorganization, the Company changed its legal domicile from the State of Delaware to the State of Nevada (as part of an overall plan to change its legal domicile to Canada), and began conducting all business operations formerly conducted by the Company through the DE Subsidiary. 9 The Company and the DE Subsidiary executed a Contribution Agreement solely to effectuate the transfer of the Company’s business operations to the DE Subsidiary on May 17, 2007. The Company filed the Articles of Merger with the Secretary of State of the State of Nevada on May 17, 2007, and a Certificate of Ownership and Merger with the Secretary of State of the State of Delaware on May 17, 2007, solely to effect the reincorporation. The Company also filed a Certificate of Amendment to its Articles of Incorporation changing its name from FMN Merger Co. to Fluid Media Networks, Inc. on May 18, 2007. These financial statements have been prepared on the assumption that the Company will continue as a going concern which contemplates the realization of assets and the satisfaction of liabilities, in the normal course ofbusiness. Going concern The deficit accumulated by the Company through March 31, 2007 was $13,014,100. For the three months ended March 31, 2007, the Company’s net loss was $3,635,032 on revenues of $512,849 and cash used in operating activities amounted to $1,574,241 for the same period. These factors raise substantial doubt of the Company's ability to continue as a going concern. The unaudited consolidated financial statements presented herein do not include any adjustments that might be necessary if the Company is unable to continue as a going concern. Management intends to achieve success and profitability through on-going deployment of new and innovative services, successful promotional strategies, financial prudence, and strategic acquisitions. Management acknowledges that fundraising is an integral component of becoming successful and plans to make future raises of capital through the sale of the Company’s equity in the public markets. When these Notes refer to "we", "us", "our", or "the Company", we mean Fluid Media Networks,Inc., a Nevada corporation, or prior to May 17, 2007, Fluid Media Networks, Inc., a Delaware corporation, as the context requires in each case, parent of its wholly owned subsidiary, Fluid Audio Media, LLC, a limited liability company formed under the laws of the State of Delaware. NOTE 2RESTATEMENT The Company has restated its consolidated financial statements for the year ended December 31, 2006 and for the periods ended March 31, 2007 and March 31, 2006, and the related notes to the consolidated financial statements. The Company has also restated its financial statements for the year ended December 31, 2005 and the related notes to the financial statements. This restatement is to correct an error in estimating the fair value of non-monetary exchanges in accordance with the requirements set forth in Statements of Financial Accounting Standards (“SFAS”) No. 153, “Exchanges of Nonmonetary Assets, an amendment of APB Opinion No. 29.” Initially, the Company believed that the assets received from its barter agreements had a readily determinable fair value; however, after further review,the Company determined that the entity-specific value of the assets was significantly different than the value originally ascribed due to the significant restrictions imposed on the Company on the use of the assets received. Those assets had to be distributed for free as prizes or gifts to a narrowly defined segment of the Company’s users. This is how the assets were used, however on an entity-specific level the restrictions had the effect of withholding the usual risks and rewards of ownership, thus making their fair value undeterminable. Similarly, in agreements where the Company exchanged its assets, spin credits, for advertising from its barter partners, an identical restriction was placed on their use. Those spin credits could not be sold but had to be given away or inserted for free within the products they sold. When taking into account the lack of ownership and the restrictions imposed on the right to distribute the Company’s spin credits, the entity-specific fair value of the spin credits was found to be undeterminable. 10 Under SFAS 153, when the fair values of the assets received or relinquished are undeterminable, the carrying basis of the assets relinquished is to be used to value the transaction. The historical basis in the assets relinquished was nil, and the cost incurred to deliver the consideration relinquished was minimal. Therefore, the Company has concluded that the fair value of certain barter agreements was nil. The Company is restating its financial statements to adjust the fair values ascribed to the transactions mentioned above in accordance with the requirements set forth in SFAS 153. The following table shows the impact of these restatements on the financial statements at March 31, 2007: Previously Reported Restated March 31, 2007 Adjustments March 31, 2007 CONSOLIDATED BALANCE SHEET Deferred expenses $ 773,245 $ (603,924 ) $ 169,321 Total current assets 1,348,873 (603,924 ) 744,949 Deferred revenue 621,151 (603,924 ) 17,227 Total current liabilities 2,570,552 (603,924 ) 1,966,628 CONSOLIDATED STATEMENT OF CASH FLOWS Revenues from barter transactions (354,116 ) 178,714 (175,402 ) Expenses relating to barter transactions 234,795 (178,714 ) 56,081 (Increase) decrease in assets: Deferred expenses (823,035 ) 653,714 (169,321 ) Deferred revenue 781,218 (653,714 ) 127,504 CONSOLIDATED STATEMENT OF OPERATIONS Revenue: Artist services 3,790 - 3,790 Advertising/sponsorship 687,773 (178,714 ) 509,059 Total revenue 691,563 (178,714 ) 512,849 Expense: Sales and marketing 593,066 (178,714 ) 414,352 Total expense 2,614,701 (178,714 ) 2,435,987 Net loss (3,635,032 ) - (3,635,032 ) Loss per share, basic and diluted (0.72 ) - (0.72 ) Shares used to calculate loss per share, basic and diluted 5,200,022 - 5,200,022 The following table shows the impact of these restatements on the financial statements at March 31, 2006: Previously Reported Restated March 31, 2006 Adjustments March 31, 2006 CONSOLIDATED STATEMENT OF CASH FLOWS Revenues from barter transactions (807,850 ) 713,568 (94,282 ) Expenses relating to barter transactions 934,967 (840,685 ) 94,282 (Increase) decrease in assets: Deferred expenses (1,621,951 ) 1,308,291 (313,660 ) Deferred revenue 1,633,619 (1,308,291 ) 325,328 11 CONSOLIDATED STATEMENT OF OPERATIONS Revenue: Artist services 255,055 (211,683 ) 43,372 Advertising/sponsorship 975,331 (501,885 ) 473,446 Total revenue 1,230,386 (713,568 ) 516,818 Expense: Sales and marketing 1,803,973 (840,685 ) 963,288 Total expense 2,886,515 (840,685 ) 2,045,830 Net loss (2,071,209 ) 127,117 (1,944,092 ) Loss per share, basic and diluted (0.45 ) 0.03 (0.42 ) Shares used to calculate loss per share, basic and diluted 4,762,983 - 4,762,983 NOTE3SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation - Consolidation The accompanying unaudited consolidated financial statements include the accounts of the Company and its wholly-owned subsidiary, after eliminating inter-company transactions and balances. These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form10-QSB and Item310 of RegulationS-B. Accordingly, they do not include all the information and footnotes required by accounting principles generally accepted in the United States for complete financial statements. All adjustments considered necessary for fair presentation have been included. The results of operations for the interim periods are not necessarily indicative of the results for a full year. These unaudited consolidated financial statements should be read in conjunction with the consolidated financial statements and footnotes thereto included in Fluid Audio’s Annual Report for the year ended December 31, 2006 on Form 10-KSB filed April 2, 2007 and Current Report on Form 8-K filed February 21, 2007, as amended on March 8, 2007. Accordingly, the historical financial information of the Company will be that of Fluid Audio for reporting purposes. As of December31, 2006 and February14, 2007, Freedom 20had no material assets orliabilities. Use of Estimates Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the UnitedStates of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to impairment of equipment and fixtures, intangible assets, deferred tax assets and fair value computation of options using Black-Scholes option pricing model. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. Website Development Costs The Company capitalizes website development costs in accordance with Emerging Issues Task Force (“EITF”) No. 00-2, “Accounting for Web Site Development Costs,”and Statements of Position (SOP) No. 98-1,“Accounting for the Costs of Computer Software Developed or Obtained for Internal Use,” whereby costs related to the preliminary project stage of development are expensed and costs relating to the application development stage are capitalized. Any additional costs for upgrades and enhancements which result in additional functionality are capitalized. Capitalized website development costs are amortized over the shorter of five years or the remaining license period for which a particular website is based upon. Management believes that its core technology, utilized in its current websites, has an expected useful life that is longer than the remaining term of its licensing agreement and that this core technology will provide a common, technological base for other websites the Company may choose to develop. 12 The development costs capitalized for the year ended December 31, 2006 were $297,929, of which $268,514 was placed into service and $29,415 remained in development. For the three months ended March 31, 2007, cost capitalized were $28,813, of which $0 was placed into service and total capitalized costs of $58,228 remained in development as at March 31, 2007. As of March 31, 2007, remaining unamortized website development costs will be amortized over a weighted-average period of 4 years. Total amortization expense for website development costs for the three months ended March 31, 2007 and 2006 was $41,053 and $9,641, respectively. Management applies significant judgment when determining whether products under development are technologically feasible or whether it is probable that they will result in additional functionality. These judgments include assessments of our development progress and expected performance. Additionally, the future realization of capitalized software costs is subject to regular review by management, who consider expected future benefits. The estimates of expected future benefits include judgments about growth in demand for our products, performance by our strategic partners and fair values for related services. Changes in these estimates could require us to write down the carrying value of these capitalized amounts and could materially impact our financial position and results of operations. Barter Transactions For the three months ended March 31, 2007, the Company has nine barter agreements outstanding. Three agreements gave the Company limited distribution rights over a fixed quantity of its partners’ products in exchange for advertising. Restricted rights were conveyed, as the products could not be sold or used outside distributing them for free to a narrowly defined segment of the Company’s users. The Company used these products as gifts or in lieu of payment, as the agreements allowed, and as prizes for the winners of the contests it held. Additionally, three of the agreements entered into exchanged limited distribution rights over a fixed quantity of the Company’s product (spin credits) for advertising. These spin credits generally expired after three months, if not used. Like above, restricted rights were conveyed. Partners were only allowed to distribute the spin credits to their users for free or insert them for free within the products they sold, to help facilitate sales. For the three months ended March 31, 2006, the Company has fourteen barter agreements outstanding. Ten of these agreements were similar as those mentioned above in the first quarter of 2007 and the Company reached the same conclusion as to their fair value, disclosed below. Under SFAS 153, “Exchanges of Nonmonetary Assets, an amendment of APB Opinion No. 29,” a transaction is to be measured based on the recorded amount of the asset relinquished, if any of the following apply: a) when the fair value of neither the assets received or assets relinquished is determinable within reasonable limits, b) the transaction was an exchange of a product or property held for sale in the ordinary course of business for another of the same to facilitate sales to customers other than the parties to the exchange, or c) the exchange lacked commercial substance (i.e. no significant difference of expected cash flows between the assets exchanged and the entity-specific value of both assets is similar). The Company adopted the provisions of this pronouncement on January 1, 2005. Because of (1) the restrictions placed by our partners on the asset received, (2) the restrictions we placed on the spin credits provided to our partners, (3) the lack of cash sales related to our website advertising, and (4) lack of cash sales related to spin credits in terms of similar customers, quantities and restrictions, the Company concluded that the fair value of the consideration exchanged was undeterminable in accordance with SFAS 153. Because the advertising and spin credits relinquished were previously unrecorded in our financial statements, and the cost to deliver this consideration given was minimal, the Company did not record any revenues related to these barter transactions in 2005, 2006 and 2007. From seven barter agreements entered into for the period ended March 31, 2007, approximately $175,000 was recognized as revenue through the Company’s offline property (the American Idol Magazine). From three barter agreements entered into for the period ended March 31, 2006, approximately $94,000 was recognized as revenue through the Company’s offline property (the American Idol Magazine). These revenues are shown within Advertising/sponsorship on the Company’s consolidated statements of operations. Fair values were found to be readily determinable, in accordance with the requirements found in SFAS 153. 13 Related, offsetting expenses were allocated between Cost of revenue and Fremantle operating license as shown within the Company’s consolidated statements of operations for the three months ended March 31, 2007 and 2006. Revenue Recognition The Company's revenues are derived from Internet advertising services and artist services fees. The Company recognizes revenue from its online sales of spin cards and corporate advertising (including banner, buttons and email), whereby revenue is recognized in the period(s) in which the Company's obligation is fulfilled. All sales are negotiated at arm's length, with unrelated, thirdparties. In accordance with UnitedStates Securities and Exchange Commission ("SEC")Staff Accounting Bulletins (“SAB”) No. 104, “Revenue Recognition” (“SAB 104”), the Company considers the following four characteristics in determining whether revenue exists that can be recognized: 1) persuasive evidence of an arrangement exists, 2) delivery has occurred or services have been rendered, 3) seller’s price to the buyer is fixed or determinable, and 4) collectibility is reasonably assured. The Company recognizes revenue for non-cash sponsorship sales, or barter transactions, in accordance with SFAS 153, whereby revenue is recorded at the fair value of the assets acquired or the assets relinquished, whichever is the most readily determinable, during the period in which the contest or event that is being sponsored occurs. For the three months ended March 31, 2007, of the $512,849 in total revenue, revenue derived from offline (magazine) barter transactions amounted to $175,402. The remaining amount of $337,447 was derived from cash sales. For the three months ended March 31, 2006, of the $516,818 in total revenue, revenue derived from offline (magazine) barter transactions amounts to $94,282. The remaining amount of $422,536 was derived from cash sales. Deferred Revenues and Deferred Expenses According to the Company’s revenue recognition policies, costs and revenue to be recognized in future periods are held in these deferred accounts until contract obligations are met. Accordingly, the Company’s deferred revenue and deferred expenses were $17,227 and $169,321, respectively, as of March 31, 2007. Deferred revenue and deferred expenses were $9,044 and $0, respectively, as of December 31, 2006. Accounting for Stock-based Compensation On January1, 2006, the Company adopted SFAS No.123(R), "Share-Based Payments", which requires the measurement and recognition of compensation expense for all share-based payment awards made to employees and directors based on estimated fair values. SFAS123(R) requires companies to estimate the fair value of share-based awards to employees and directors on the date of grant using an option pricing model. The value of the portion of the award that is ultimately expected to vest is recognized as expense over the requisite service periods in the Company's consolidated statements of operations. Stock-based compensation is attributed to expense using the straight-line single option method. SFAS123(R) requires that forfeitures to be estimated at the time of grant and revised, if necessary, in subsequent periods if actual forfeitures differ from those estimated. Because forfeitures are immaterial, the Company is currently providing for forfeitures as theyoccur. During the three months ended, March 31, 2007, the Company recognized $135,357 as compensation expense in connection with the grant of stock options in February 2007 to certain of its employees to an aggregate of up to 222,170shares of its common stock. A total of 32,000options were granted fully-vested and the remaining 190,170options will be vested over four years in equal, monthly amounts. 14 During the three months ended March 31, 2007, the Company recognized $5,523 as compensation expenses in connection with stock option grants in July 2006 to certain of its employees to an aggregate of up to 168,000shares of its common stock. These options vest over a two year period. During the three months ended March 31, 2007, the Company recognized $114,844 as compensation expense in connection with stock option grants in February 2007 to a Board member to purchase up to 50,000 shares of common stock. The Company accounts for stock awards under SFASNo.123 (R), "Shared-Based Payments" ("SFAS123 (R)"), and EITF No.96-18, "Accounting forEquity Instruments that are Issued to Other than Employees for Acquiring, or in Conjunction with Selling, Goods or Services", based on the fair value at the dates that the shares werevested. The Company determines fair value of share-based payment awards using the Black-Scholes model, which is affected by the Company's stock price as well as assumptions regarding a number of highly complex and subjective variables. These variables include, but are not limited to, the Company's expected stock price volatility over the expected term of the awards, and actual and projected employee stock option exercise behaviors. The Company estimates its expected volatility by industry comparables of peer companies. The Company estimated its expected term by estimating the average expected length ofemployment. The following assumptions were used in the Black-Scholes pricing model when valuing the options granted in the first quarter of 2007: 49% for expected volatility, from 2 to 5years expected term, 0.0% for expected dividend rate, from 4.71% to 4.85% risk-free interest rate, and $4 per share for underlying stockprice. Advertising Costs Advertising costs are expensed as incurred and are included in the Sales and Marketing expenses in the accompanying unaudited consolidated statement of operations. Advertising costs, shown within Sales and Marketing expenses included in the Company’s unaudited consolidated statement of operations, were $106,631 and $621,127 for the three months ended March 31, 2007 and 2006, respectively. Income Taxes The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes (“SFAS 109”). Under SFAS 109, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to reverse. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. On January1, 2007, the Company adopted the Financial Accounting Standards Board’s (“FASB”) Interpretation Number 48, “Accounting for Uncertainty in Income Taxes — An Interpretation of FASB Statement No.109” (“FIN 48”). FIN 48 clarified the accounting for uncertainty in an enterprise’s financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 requires management to evaluate its open tax positions that exist on the date of initial adoption in each jurisdiction. The Company did not have any unrecognized tax benefits and there was no effect on its financial condition or results of operations as a result of implementing FIN 48. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the accompanying balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. The Company’s policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. As of the date of adoption of FIN 48, the Company did not have any accrued interest or a penalty associated with any unrecognized tax benefits, nor was any interest expense recognized during the quarter. The Company’s effective tax rate differs from the federal statutory rate primarily due to losses sustained for which no tax benefit has been recognized. 15 As of March 31, 2007, the Company had a valuation allowance equal to its total net deferred tax assets due to the uncertainty of ultimately realizing tax benefits of approximately $4,925,772. The Company will be filing income tax returns in the U.S. federal jurisdiction and various state jurisdictions. Once returns are filed, time limitations on examinations of returns filed will start running. The Company does not believe there will be any material changes in its unrecognized tax positions over the next 12 months. Recently Issued Accounting Standards In February2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments” (“SFAS 155”), which amends SFAS No.133, “Accounting for Derivatives Instruments and Hedging Activities” (“SFAS 133”) and SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities” (“SFAS 140”). SFAS 155 amends SFAS 133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principle cash flows. SFAS 155 also amends SFAS 140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instrument. The Company adopted SFAS 155 on January1, 2007, which did not have a significant impact on the Company’s results of operations or financial condition. In September 2006, the SEC staff issued SAB No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”). In SAB 108, the SEC staff established an approach that requires quantification of financial statement misstatements based on the effects of the misstatements on the Company’s financial statements and the related financial statement disclosures. SAB 108 permits existing public companies to initially apply its provisions either by (i) restating prior financial statements or (ii) recording the cumulative effect as adjustments to the carrying values of assets and liabilities with an offsetting adjustment recorded to the opening balance of retained earnings. The Company is required to adopt SAB 108 by the end of 2007 and does not expect adoption to have a significant impact on the Company’s results of operations or financial condition. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements. The Company is required to adopt SFAS 157 effective at the beginning of 2009. The Company is evaluating the impact this statement will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statement No. 87, 88, 106, and 132R” (“SFAS 158”). SFAS 158 requires an employer to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or a liability in its statement of financial position and recognize changes in that funded status in the year in which the changes occur through comprehensive income. SFAS 158 also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. Under SFAS 158, the Company is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of 2007. The Company is evaluating the impact this statement will have on its consolidated financial statements. In February2007, FASB issued Statement No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”), that provides companies with an option to report selected financial assets and liabilities at fair value. SFAS 159 is effective as of the beginning of an entity’s first fiscal year beginning after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120days of that fiscal year and also elects to apply the provisions of SFAS 157. The Company is currently evaluating the potential impact of the adoption of SFAS 159 on its future consolidated financial statements. 16 NOTE4LOSS PER COMMON SHARE In accordance with SFAS No.128, “Earnings per Share” (“SFAS 128”), and SEC Staff Accounting Bulletin (“SAB”) No.98, basic net loss per common share is computed by dividing net loss for the period by the weighted average number of common shares outstanding during the period. Under SFAS 128, diluted net income/(loss) per share is computed by dividing the net income/(loss) for the period by the weighted average number of common and common equivalent shares, such as stock options and warrants, outstanding during the period. All common equivalent shares have not been included in the computation of net loss per share as their effect would be anti-dilutive. Common stock equivalents excluded from diluted earnings per share were as follows: March 31, 2007 2006 Preferred Stock convertible into common stock 4,029,924 3,902,427 Warrants to purchase redeemable preferred stock, which in turn is convertible into common stock 71,960 114,334 Stock options and warrants to purchase common stock * 1,269,486 371,669 Debentures convertible into common stock * 500,000 - *Excludes warrants issued to debt holders and brokers to purchase common stock and the convertible feature in connection with issuance by the Company of 12% unsecured convertible debentures (See Note 7). NOTE5INVESTMENT IN AFFILIATE AT COST In 2006, the Company purchased a 7.25% interest in Innovative Diversified Technologies, Inc. d.b.a. (“DiskFaktory”), a privately-held provider of custom CD duplication services for $625,000. The Company accounts for the investment under the cost method as required by APB No. 18, “The Equity Method of Accounting for Investments in Common Stock” (“APB 18”). APB 18 requires that “other-than-temporary” impairments be recognized when they occur. Further, FASB Staff Position (FSP) No. FAS 115-1 and FAS 124-1, “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments” (as amended) provide guidance as to the meaning of other-than-temporary impairment and is applicable to "cost-method" investments. These pronouncements require cost-method investment to be assessed for impairment generally when an impairment indicator is present. Should the investment be considered more than temporarily impaired, the investment will be written down to fair value, as a deduction against current period income. On March 6, 2007, the Company made an additional investment of $250,000 bringing the total investment in this entity to $875,000. This additional investment purchased 487,091 additional, newly issued shares bringing the Company’s total percentage ownership to 10.1%. An impairment charge was not recognized on this investment during the three months ended March 31, 2007 as management believed there was no impairment. The Company has evaluated this investment in Diskfaktory under the guidelines promulgated under FASB Interpretation Number (FIN) No. 46, “Consolidation of Variable Interest Entities,” which explains how to apply the controlling financial interest criterion in ARB 51 to variable interest entities. The Company has determined that its investment in Diskfaktory (10.1%) did not meet the requirements for consolidating the affiliated company’s statement of financial position or results from operations due to the fact that the Company neither absorbs a majority of the entity’s expected losses nor receives a majority of its expected residual returns. 17 NOTE6ADVERTISING RIGHTS On February 18, 2006, the Company, through its wholly-owned subsidiary, Fluid Audio Media, LLC, purchased advertising rights for the American Idol Magazine in a sublicensing agreement from the original licensee, Corporate Sports Marketing Group, Inc. (“CSM”), approved by the licensor, Fremantle Media. The cost of this investment was $1,100,000, plus all on-going production costs. The initial term of the original license between CSM and Fremantle Media acquired in this transaction was 15½ months at the acquisition date. The license offered the licensee the option to renew the license for an additional year and initially the Company was amortizing this investment over 27½ months. However, the license expired on June 1, 2007. The Company is currently negotiating a new license contract directly with Fremantle Media, and intends to complete these negotiations before July 2007. In accordance with FAS 142 “Goodwill and Other Intangible Assets”, the Company is amortizing the remaining balance of $680,000 over five months in 2007. NOTE7CONVERTIBLE DEBENTURE May 29, 2006 Placement On May 29, 2006, the Company’s predecessor, Fluid Audio, issued and sold a $1,000,000 Debenture with interest payable quarterly at 15% per annum. The Debenture is due and payable 36 months later on May 29, 2009. The agreement provides that the interest rate of 15% will increase to 20% per annum with interest on unpaid principal and interest after the maturity date of the Debenture. In the event of any conversion of the Debenture, in whole or in part, prior to the payment of quarterly interest, interest is accrued up to the conversion date. Broker's fees incurred in connection with the issuance of the Debenture were paid in-full with the issuance of 16,667shares of SeriesD Preferred Stock, which was later adjusted in accordance with the terms of an agreement between the Company and the holders of the SeriesD Preferred Stock to 25,000shares of SeriesD Preferred Stock. The Debenture holder has filed a UCC claim on all assets of the Company including all intangibles. The agreement calls for the Company to restrict from use $200,000 of cash at all times. This restriction increases to $1,000,000 at such time the Company completes an initial public offering of its securities or reorganization under a reverse merger. As of March 31, 2007, the Company was in compliance with this cash restriction. The Debenture is convertible in whole or in part at any time for the outstanding principal at the sole and exclusive option of the Debenture holder. The agreement originally provided for a conversion of debt to equity at a conversion price of $3.00 per share or up to 333,334shares of common stock, being the per share price of the round of financing that preceded the Debenture issuance (SeriesD Preferred Stock). The Debenture's conversion price was adjusted to $2.00 per share which is convertible into up to 500,000shares of common stock in accordance with the terms of the Debenture. The issuance of the Debenture also provided for the issuance of transferable warrants to the Debenture holder for the purchase of up to 166,667shares of common stock at an exercise price of $3.00 per share (which was subsequently reduced to $2.00 per share for the reasons described above). January 31, 2007 Placement On January 31, 2007, the Company’s predecessor, Fluid Audio, issued and sold 12% unsecured convertible debentures of the Company to several investors in a private placement offering based upon an exemption from registration provided by Regulation S and Section 4(2) of the Securities Act of 1933, as amended, in reliance, among other things, on the size and manner of the offering and representations and warranties obtained from the investors. The gross proceeds from the debenture were $2,600,000 and the related agent commissions and expenses were $229,080. The principal and accrued interest for the debenture is due to mature on January 31, 2008. Interest of 12% is calculated and compounded annually, accruing until maturity or upon conversion. The holders shall have the right to elect to receive the accrued interest either in cash separately or to accumulate it to the Debentures. 18 All of the Company’s debentures are convertible, at the option of the holder, at any time following the completion of a Liquidity Event (as hereinafter defined) and prior to the maturity date into shares of Common Stock of the Company or Common Shares of the successor company (the “Conversion Securities”). For the purposes hereof, a “Liquidity Event” means the Company obtaining a listing or quotation of its shares of Common Stock (or, in the event that the Company undergoes a corporate reorganization whereby the Company becomes a wholly-owned subsidiary of another company, the common shares of such successor company) on Toronto Stock Exchange or the TSX Venture Exchange and, at the option of the Company, in addition thereto, Nasdaq or the Alternative Investment Market of the London Stock Exchange, by way of an IPO or any other transaction which provides holders of the Company’s shares of Common Stock with comparable liquidity that such holders would have received if such listing or quotation was obtained, including by means of a reverse take-over, merger, amalgamation, arrangement, take-over bid, insider bid, reorganization, joint venture, sale of all or substantially all of the Company’s assets, exchange of assets or similar transaction or other combination with a reporting issuer or a reporting company, with the result that, after giving effect to the occurrence of such Liquidity Event, the Conversion Securities issued upon conversion of the Debentures and exercise of the Warrants will become freely-tradable by the holders thereof under applicable securities laws in Canada (subject to usual control person restrictions). The number of the Conversion Securities into which the debentures will be converted is the principal amount of the debentures, plus accrued and unpaid interest, divided by 90% of the IPO price per share or 90% of the equivalent price per share for other kinds of Liquidity Events based on the value of the Company as determined in good faith by the board of directors of the Company in connection with such Liquidity Event (the “Liquidity Event Price”). The Company agreed to issue share purchase warrants of the Company (the “Warrants”) to the subscribers for debentures concurrently with the issuance of the debentures. Each Warrant entitles the holder to purchase such number of shares of Common Stock as is equal to the number of Conversion Securities issued upon conversion of the debentures (including, if applicable, any additional Conversion Securities issued as a result of the Liquidity Penalty described below), at an exercise price per share (if applicable, the Canadian dollar equivalent) equal to 50% of the Liquidity Event Price. The Warrants will only be exercisable (i) following the occurrence of a Liquidity Event on or prior to the Maturity Date, (ii) to the extent as the holder’s debentures are converted into Conversion Securities, and (iii) during the 12 month period following the date of completion of the Liquidity Event. The Company shall use its reasonable commercial efforts to complete the Liquidity Event on or prior to July 31, 2007. If the Liquidity Event does not occur by the close of business on or prior to July 31, 2007, the debentures shall be convertible into the number of Conversion Securities shares referred to above, multiplied by 1.1. In addition to the commissions disclosed above, the brokers in connection with the offering of debentures received warrants to purchase up to 7% of the aggregate number of Conversion Securities that are issuable upon conversion of all the debentures sold and an equivalent number of Warrants exercisable at 50% of the Liquidity Event Price per security for a period of 12months following the date of completion of the Liquidity Event. The Company has allocated $2,110,919 of the proceeds received to equity (additional paid-in capital) for the warrants issued and the debenture’s beneficial conversion feature. The allocation was made in accordance with Accounting Principles Board (APB) Opinion No. 14, Accounting for Convertible Debt and Debt Issued with Stock Purchase Warrants, and EITF Issue No. 98-5, Accounting for Convertible Securities with Beneficial Conversion Features or Contingently Adjustable Conversion Ratios, as amended by EITF No. 00-27, Applications of Issue No 98-5 to Certain Convertible Instruments. This allocation created a debt discount on the debentures that is being accreted to interest expense over twelve months. The Company considered the provisions of EITF No. 00-19, “Accounting for Derivative Financial Instruments Index to, and Potentially Settled in, a Company’s Own Stock”, and concluded that the warrants and conversion options issued were within the Company’s control; and as such, liability accounting was not applicable. The Company will reassess its ability to control cash settlement each quarter, and if need be, reclassify necessary derivatives from equity or preferred stock to liabilities if the Company no longer maintains control. 19 NOTE8RELATED PARTY TRANSACTIONS Significant related party balances as of March 31, 2007 and transactions for the three months then ended were as follows: In January 2007, the Company’s President and CEO loaned the Company $244,000. This amount and the amount owed to him at December 31, 2006 ($85,334) were paid in-full on February 5, 2007. In November2006, a stockholder of the Company, made a short-term loan to the Company of $250,000. In February 2007, the Company paid $125,000 toward its $250,000 short-term loan from stockholder. Under the loan, interest is due and accrues at an annual rate of 15%. The Company expects that the remaining balance due will either be paid in cash or paid in shares of common stock. As of December 31, 2005, the Company owed Justin Beckett, the Company’s President and CEO, $54,011. There were no related party transactions during the three months ended March 31, 2006. NOTE 9CONVERTIBLE REDEEMABLE PREFERRED STOCK The Company has authorized Preferred Stock of 10,000,000shares of which 1,800,000shares are designated as SeriesA Preferred Stock, 1,500,000shares as SeriesB Preferred Stock, 1,200,000shares as SeriesC Preferred Stock, 500,000shares as SeriesD Preferred Stock, and 1,300,000shares as SeriesE Preferred Stock, leaving 3,700,000authorized Preferred Stock as undesignated. The Board of Directors, without further action by the stockholders, has the authority to designate any authorized but undesignated Preferred Stock and to establish the rights, preferences and restrictions of such Preferred Stock. Pursuant to the terms of its agreement with the holders of the outstanding SeriesD Preferred Stock, the Company became obligated to issue to such holders an additional 175,000shares of SeriesD Preferred Stock in connection with the Company's subsequent sale and issuance of shares of SeriesE Preferred Stock at a per share purchase price that was lower than the per share purchase price of the SeriesD Preferred Stock. As a result, the Company became obligated to issue an aggregate of 525,000shares of SeriesD Preferred Stock, which is in excess of the authorized number of shares of SeriesD Preferred Stock. In accordance with the terms and conditions of the Certificate of Designations for each of the SeriesC Preferred Stock and SeriesD Preferred Stock, the Company became obligated on December1, 2006 to observe stockholders' liquidity entitlement for the Company's Common Stock at a ratio of 1.1:1 (instead of 1:1)because no liquidity event (asdefined therein) had occurred on or before November30,2006. All Preferred stockholders are entitled to receive 5% cumulative and compounding dividends, when and if declared by the Board of Directors, prior and in preference to any dividends on Common Stock. For the three months ended March 31, 2007 and 2006, the Company accrued dividends of $97,395 and $65,012, respectively, on all shares of preferred stock. In addition, the Company reclassified $154,224of accrued undeclared preferred stock dividends to additional paid in capital due to conversion of Series C Preferred Stock and Series D Preferred Stock. As of March 31, 2007, no dividends have been declared and paid. In the event of liquidation or dissolution of the Company, Preferred Stockholders will be entitled to receive, on a prorata basis but prior and in preference to any of the assets of the Company to the holders of the Common Stock, an amount per share equal to the issuance price per share, subject to adjustment for any stock, splits, stock dividends, combinations, recapitalizations or the like, plus any unpaid dividends. Shares of Preferred Stock automatically convert into shares of Common Stock on the receipt of a majority vote of the applicable series, on a one-to-one ratio which is subject to adjustments for stock splits, stock dividends, mergers, consolidations, reorganizations and similar transactions, and certain other events. Additionally, shares of SeriesA through SeriesD Preferred Stock are automatically converted into shares of common stock at a one-to-one ratio, subject to adjustments for stock splits, stock dividends, mergers, consolidations, reorganizations and similar transactions, and certain other events, upon the closing of an underwritten equity offering of at least $5,000,000 asdefined. 20 Shares of SeriesC and SeriesD Preferred Stock are also automatically converted into shares of Common Stock at a 1:1.1 ratio upon the Company becoming listed on a public exchange, as defined, and upon the occurrence of an acquisition, merger, reverse merger, take over or liquidating event, asdefined. Shares of SeriesE Preferred Stock are automatically converted into shares of Common Stock at a 1:1.1 ratio, subject to adjustments for stock splits, stock dividends, mergers, consolidations, reorganizations and similar transactions, and certain other events, upon the listing of the Shares of SeriesE Preferred Stock or Common Stock on a public exchange, as defined, or the occurrence of an acquisition, merger, reverse merger, take over or liquidating event, asdefined. On February 14, 2007, the Company consummated a reverse merger. As a result, the shares of SeriesC and SeriesD Preferred Stock were automatically converted into shares of Common Stock at thattime. In addition, Series E Preferred Stock was renamed Series C Preferred Stock. Subsequent to March 31, 2007, a majority of the stockholders of the Series A and Series B Preferred Stock elected to convert their shares into shares of Common Stock (see Note 15). If not converted into Common Stock previously, shares of Preferred Stock are redeemable at the holder's option beginning five years after issuance for cash at the higher of the original issuance price (liquidation value) or the fair market value as determined by an independent third party, plus all accrued but unpaid dividends thereon. Preferred Stockholders are entitled to vote on all matters presented to the stockholders of the Company on a basis equal to the number of shares of the common stock then issuable upon conversion of the Preferred Shares. In accordance with SFASNo.150, "Accounting forCertain Financial Instruments with Characteristics of both Liabilities and Equity," and Topic D-98 and Accounting Series Release 268, because the Company's Preferred Stock contains a conditional obligation to redeem for cash, they are classified on the consolidated balance sheet between Liabilities and Equity under Convertible Redeemable Preferred Stock. SeriesA Preferred Stock During 2005, a total of 1,800,000shares of SeriesA Preferred Stock were issued. From this the Company received $1,200,000 in cash at its $1.00 per share issuance price. A total of 300,000shares were issued as payment toward a debt owed to our President and Chief Executive Officer and 300,000shares were issued to the Company's Chairman of the Board of Directors as compensation for past services rendered. From these two transactions, a $300,000 reduction of debt was recognized and a $300,000 expense to compensation was recorded in the accompanying financial statements for the year ended December31,2005. Series B Preferred Stock During 2005, the Company received gross cash proceeds of $1,722,163 from the sale of shares of its SeriesB Preferred Stock. Offering costs of $64,944 were incurred for legal fees and agent expenses. Additionally, agents and brokers involved with the sale were issued 33,354shares of SeriesB Preferred Stock, valued at $1.75 per share, or $58,370, and warrants to purchase up to 43,354shares of SeriesB Preferred Stock at an exercise price of $1.75 per share, valued at $32,209. The Company issued an aggregate of 1,017,447shares of its SeriesB Preferred Stock in connection with thisoffering. In November2006, a total of 26,677shares of SeriesB Preferred Stock were issued in connection with the exercise by warrant holders at an exercise price of $1.75 per share, yielding $46,685 of net proceeds to theCompany. SeriesC Preferred Stock On July28, 2006, the Company issued 1,078,000shares of SeriesC Preferred Stock (formerly Series E) for $2.00 per share, raising $2,065,519 in gross proceeds. In addition, $88,841 was credited to the amount owed to Mr.Beckett, as partial payment towards his purchase of 50,000shares of SeriesE Preferred Stock at its $2.00 per share issuance price and $1,640 towards an unpaid consulting fee. The remaining $9,519 owed to the Company for this purchase was paid by Mr.Beckett in October2006. Offering costs related to this offering for legal, commissions and agent expenses totaled $199,184. In addition to these fees, brokers associated with the sale were issued warrants to acquire up to 71,960shares of SeriesE Preferred stock at an exercise price of $2.00 per share, which the Company values at$35,397. 21 NOTE 10STOCKHOLDERS’ DEFICIT, STOCK OPTIONS AND WARRANTS Common Stock The Company has authorized 100,000,000shares of common stock at March 31, 2007. On February14, 2007, Fluid Audio entered into a Subscription Agreement and a Plan and Agreement of Merger with Freedom20,Inc. ("Freedom20"). On the same day, Freedom 20 entered into a Redemption Agreement with its sole stockholder, Getting You There,LLC, pursuant to which Freedom20 redeemed all of its issued and outstanding shares, being an aggregate of 100,000shares of Freedom 20's Common Stock, par value $0.0001 per share, in consideration of an aggregate payment consisting of $1.00 and 82,500shares of common stock of theCompany. Upon completion of the Merger, on February14, 2007, a total of 1,609,980shares of SeriesC andSeries D Preferred Stock were automatically converted into shares of Common Stock on a 1.1:1basis, for a total of 1,770,978shares. Also, the Companyrecorded $285 to effect the recapitalization of Common Stock based on par value at $.0001. In March 2007, the Company issued 23,250 shares of Common Stock to consultants for services rendered. These shares have been valued at $4.00 pershare and have been expensed when issued. Stock Options Our 2005 Stock Incentive Plan (the"Plan") has authorized the grant of both incentive and non-qualified stock options, as well as stock appreciation rights and restricted stock, to officers, employees, directors and consultants of the Company. At no time shall the total number of shares of common stock issuable upon the exercise of all outstanding options granted under the Plan, together with all other options and restricted stock then outstanding, exceed 30% of the then outstanding shares of common stock. The terms of the plan limit the reserved pool to 13% of the Company's issued and outstanding Common Stock. The Plan is administrated by a committee designated by the Company's Board of Directors. The committee has the authority to determine the specific terms of each award granted under the Plan, subject to certain IRS limitation to the extent the award is designated as an incentive stock option. However, options awarded to employees under the Plan must be fully vested within fiveyears from the date ofgrant. All options granted under the plan have been approved by the Board of Directors. The following table summarizes stock option activity for the three months ended March 31, 2007: Options Shares Weighted-Average Exercise Price Weighted-Average Remaining Contractual Term Outstanding at January1, 2007 659,669 $ 0.59 7.8 years Granted 322,170 $ 0.83 7.4 years Exercised — — — Forfeited — — — Outstanding at March 31, 2007 981,839 $ 0.67 7.5 years Exercisable at March 31, 2007 683,632 $ 0.82 6.6 years Vested or expected to vest at March 31, 2007 981,839 $ 0.67 7.5 years 22 In March2007, the Company issued an employment offer letter to an executive officer that included the grant of stock options to purchase up to 100,000shares of Common Stock as part of the officer's compensation. Warrants In May2006, in connection with the issuance of the Debenture (Note7), the Company issued to the holder warrants to purchase up to 166,667shares of Common Stock at an exercise price of $3.00per share which was subsequently reduced to $2.00 per share as explained in Note9. These warrants expire in May2009. The Company accounted for these warrants by expensing the fair value at the $3.00 exercise price and expensing the difference for the modified fair value at the $2.00 exerciseprice. In November2006, in connection with amounts loaned to the Company by a stockholder, the Company issued to the lender warrants to purchase up to 50,000shares of Common Stock at an exercise price of $1.50per share. These warrants expire upon the earlier of (i)three years from the date of issuance, and (ii)a public listing of the Company. The Company accounted for these warrants by expensing the fair value at the $1.50 exercise price. During 2005 and 2006, in connection with the issuance of Preferred Stock (seeNote9), the Company issued brokers and dealers warrants to acquire up to thefollowing: 43,354shares of SeriesB Preferred stock at an exercise price of $1.75 per share, 70,980shares of old SeriesC Preferred stock at an exercise price of $2.00 per share, and 71,960shares of SeriesE Preferred stock (renamed Series C) at an exercise price of $2.00pershare. Of the 43,354warrants issued to acquire shares of SeriesB Preferred Stock, warrants to acquire 26,677shares were exercised in 2006 and the Company received cash proceeds of$46,685. The remaining warrants to acquire SeriesB Preferred stock expired during the 1st quarter of 2007. The warrants to acquire old SeriesC were reclassified to acquire Common Stock after conversion of Series C Preferred Stock expires in 2007. The warrants to acquire SeriesE Preferred Stock (renamed Series C) expire in2008. NOTE 11INCOME TAXES The Company accounts for income taxes under the provisions of SFAS109, "Accounting for Income Taxes”, using the liability method. SFAS109 requires recognition of deferred tax liabilities and assets for the expected future tax consequences of events that have been included in the current consolidated financial statements or taxreturns. The components of the income tax provision for the three months ended March31, 2007 were asfollow: 2007 Current $ 1,600 Deferred — Total $ 1,600 Income tax expense (benefit) for the three months ended March31, 2007 differed from the amounts computed applying the federal statutory rate of 34% to pre-tax income as a resultof: 23 2007 Computed tax benefit $ (1,235,911 ) Non-deductible items 315 Change in valuation allowance 1,448,168 Return to provision — State and local income taxes, net of tax benefit (210,972 ) Total $ 1,600 Significant components of the Company's deferred tax assets and liabilities for federal income taxes at March 31, 2007 and December31, 2006 consisted of thefollowing: 2007 2006 Net operating loss carryforward $ 4,553,946 $ 3,670,498 Deferred revenue 7,380 3,874 Accrued vacation 12,424 12,994 Allowance for bad debts 3,213 — Equity compensation and interest 719,259 51,733 Valuation allowance (4,925,772 ) (3,477,604 ) Total deferred tax assets 370,450 261,495 Deferred tax liabilities State tax (370,450 ) (261,495 ) Net deferred tax assets/liabilities $ — $ — As of March31, 2007, the valuation allowance for deferred tax assets totaled $4,925,772. For the period ended March31, 2007, the net change in the valuation allowance was an increase of$1,448,168. As of March31, 2007, the Company had net operating loss carryforwards for federal and state income tax purposes of approximately $10,630,000 and $10,629,000, respectively. The net operating loss carryforwards expire through 2027. The utilization of net operating loss carryforwards may be limited under the provisions of Internal Revenue Code Section382 andsimilar state provisions due to a change inownership. The net deferred tax asset has been completely offset by a valuation allowance, as its realization is not reasonably assured. NOTE 12COMMITMENTS AND CONTINGENCIES Operating Lease - Rent The Company leases office and equipment, under non-cancelable operating leases expiring at various dates through 2008. The following is a schedule of future minimum lease payments for rent under a non-cancelable operating lease: 2007 $ 37,901 2008 12,634 Total $ 50,535 Rent expense for the three months ended March 31, 2007 was $12,239. During the first three months of 2006, the Company maintained two office locations. Rent expense for the three months ended March 31, 2006 was $17,616. 24 Hosting Services Hosting services were provided by Savvis Communications Corporation through a series of dedicated servers. In November 2006, the Company changed hosting providers in an effort to conserve cash and reduce costs. The Company has not decided whether it will enter into a long-term relationship with its new hosting service provider. For the months ended March 31, 2007, the charge for hosting services was $22,755. For the three months ended March 31, 2006, the charge for hosting services was $88,817. This amount is classified on the Company’s unaudited consolidated statement of operations as a Cost of Revenue. Fremantle License - Website On March 11, 2005, the Company entered into a three-year license agreement with Fremantle Media North America, Inc. for $1,400,000 to obtain the exclusive right to use and exploit the American Idol TV show format and related trademarks on the Internet. The Company believes that this is an operating license and, therefore, neither capitalizes the license or report the future liability of its minimum payment obligations on its balance sheet. Over the term of the license, each year the Company is required to pay the higher of (a) royalties of 25% of revenue from the use of the AI trademark including music upload fees, promotions, subscriptions, advertising sponsorships, less a 5% administrative fee or (b) an annual, guaranteed minimum payment, per the following schedule: In 2007, the Company may exercise its right to renew its license for the subsequent calendar year for a minimum royalty fee of $800,000, if all prior years’ minimum payments have been made. For that year, as in all years passed, the Company will be required to pay the higher of (a) the minimum royalty payment and (b) royalties of 25% of revenue from the use of the AI trademark including music upload fees, promotions, subscriptions, advertising sponsorships, less a 5% administrative fee. In 2008, the Company may exercise its right to renew its license for the subsequent calendar year for a minimum royalty fee of $1,000,000, if all prior years’ minimum payments have been made. For that year, as in all years passed, the Company will be required to pay the higher of (a) the minimum royalty payment and (b) royalties of 25% of revenue from the use of the American Idol trademark including music upload fees, promotions, subscriptions, advertising sponsorships, less a 5% administrative fee. During the three months ended March 31, 2007 and 2006, the Company incurred Fremantle Media North America royalties of $150,000 and $125,000, respectively. Fremantle License - Magazine The Company pays licensing fees for use of the American Idol brand in its magazine at the rate of $70,000 per issue, and $55,000 for the annual Red Carpet party and two free pages in each issue of the magazine. For the three months ended March 31, 2007, the Company recorded licensing fees of $104,092 comprised of $70,000 payable in cash and $34,092 recognized for the bartered component. For the three months ended March 31, 2006, the Company recorded licensing fees of $113,954 comprised of $70,000 payable in cash and $43,954 recognized for the bartered component. NOTE 13ECONOMIC DEPENDENCE The Company has an economic dependence on transactions with Fremantle Media and, in particular, products and services related to the “American Idol” brand. For the year ended December 31, 2006 and the three months ended March 31, 2007, over 90% of the Company’s revenues were derived from the sale of “American Idol” related products and services, and from the Company’ advertising and sponsorship activities in connection with “American Idol”. If Fremantle Media should be unwilling or unable to continue to license its brand to the Company, the Company’s operations would be negatively affected. 25 NOTE 14RECONCILIATION OF U.S. GAAP TO CANADIAN GAAP The consolidated financial statements of the Company for the three months ended March 31, 2007 have been prepared in accordance with accounting principles generally accepted in the United States of America (“U.S. GAAP”). There are no material differences between generally accepted accounting principles in Canada (“Canadian GAAP”) and U.S. GAAP, except with respect to the presentation of the shares of Convertible Redeemable Preferred Stock. Under U.S. GAAP, shares of Preferred Stock that are conditional mandatorily redeemable are required to be presented on the balance sheet in their own section between liabilities and shareholders’ equity known as mezzanine. Under Canadian GAAP, the shares of Preferred Stock that are retractable or mandatorily redeemable at the option of the holder are grouped with liabilities. The following is selected financial information: Consolidated Balance Sheet March 31 December 31, As at 2007 2006 Restated Restated Total assets under U.S. GAAP and Canadian GAAP $ 2,392,738 $ 1,982,652 Total liabilities under U.S. GAAP $ 3,380,004 $ 2,825,161 Adjustments: Convertible Redeemable Preferred Stock 5,496,916 8,536,416 Total liabilities under Canadian GAAP $ 8,876,920 $ 11,361,577 Total stockholders’ deficit under U.S. GAAP and Canadian GAAP $ (6,484,182 ) $ (9,378,925 ) Total convertible redeemable preferred stock under U.S. GAAP $ 5,496,916 $ 8,536,416 Adjustments: Convertible Redeemable Preferred Stock (5,496,916 ) (8,536,416 ) Convertible Redeemable Preferred Stock under Canadian GAAP $ - $ - Total liabilities and stockholders’ deficit under Canadian GAAP $ 2,392,738 $ 1,982,652 Consolidated Statement of Operations March 31, March 31, For the period ended 2007 Restated 2006 Restated Net income (loss) under U.S. GAAP $ (3,635,032 ) $ (1,944,092 ) Preferred stock dividends $ (97,395 ) $ (65,012 ) Net income (loss) underCanadian GAAP $ (3,732,427 ) $ (2,009,104 ) NOTE15SUBSEQUENT EVENTS (a) Stock Grants In April 2007 and May 2007, the Company issued a total of 64,000 shares of common stock to consultants for services rendered. These shares have also been valued at $4.00 pershare and have been expensed when issued. 26 (b) Conversion of Shares of SeriesA Preferred Stock and Shares of SeriesB Preferred Stock The Certificate of Designations of the Company provides that all outstanding shares of SeriesA Preferred Stock and SeriesB Preferred Stock will automatically convert into shares of common stock upon, among other things, the affirmative vote or written consent of a majority of the then outstanding shares of SeriesA Preferred Stock voting separately as a single class or SeriesB Preferred Stock voting separately as a single class. On April11, 2007, the holders of each of the shares of SeriesA Preferred Stock and SeriesB Preferred Stock, each voting separately as a single class, approved the conversion of the SeriesA Preferred Stock and the SeriesB Preferred Stock, as applicable, into shares of common stock. As a result, the Company issued an aggregate of 2,844,124shares of common stock to such holders, reflecting the conversion of oneshare of SeriesA Preferred Stock or SeriesB Preferred Stock, as applicable, for oneshare of commonstock. (c) Redomicile of the Company On April11, 2007, the Board of Directors of the Company unanimously approved, and stockholders holding a majority of the shares of common stock outstanding and beneficially owned approved, the issuance and sale of shares of common stock by way of an initial public offering in Canada. In connection with the proposed offering, the Board and the stockholders have also approved a corporate reorganization of the Companywhereby: (i) The Company would form a wholly-owned subsidiary under the laws of the State of Delaware (the "USSubsidiary") and transfer all the current business operations of the Company to the USSubsidiary in exchange for all of the capital stock of the USSubsidiary;and (ii) The place of incorporation of the Company would be changed from Delaware to Nevada as part of an overall plan to ultimately change the place of incorporation of the Company toCanada. On May 17, 2007, the Company consummated these transactions and became a company organized under the laws of Nevada for a short interim period until the Company completes its change of domicile to Canada. All business operations formerly conducted by the Company are now conducted by the USSubsidiary. (d) Shareholder Loans During May 2007 and June 2007, the Company’s President and CEO loaned the Company a total of $295,711. Interest accrues at an annual rate of 12%. The outstanding principal and all accrued interest shall be due and payable at the earlier of the closing of equity or debt instruments financing or July 30, 2007. (e) Compensation of Directors Following completion of the Company’s anticipated public offering, each of the directors of the Company (other than those who are officers of the Company) will be entitled to receive an annual retainer of $15,000, other than the members of the Operations Committee and the chairs of the Compensation and Governance Committee and Audit Committee, who will each be entitled to receive an annual retainer of $25,000. Additional fees may be paid to the directors of the Company in connection with certain specific projects or mandates. Directors will also be eligible to receive options under a new stock option plan which the Company intends to adopt in connection with the completion of the Offering. (f) Share Repurchase from former officer During June 2007, the Company exercised its repurchase right pursuant to the terms of a Stock Restriction Agreement dated March 15, 2006 between the Company and a former officer and repurchased 211,704 shares of common stock at a price of $0.01 per share. At the same time, the Company issued 203,762 shares of common stock to this former officer in accordance with the Restricted Stock Purchase Agreement dated September 30, 2004. 27 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS Except as expressly indicated or unless the context otherwise requires, as used herein, "we", "us", "our", or "the Company", we mean Fluid Media Networks,Inc., a Nevada corporation, or prior to May 17, 2007, Fluid Media Networks, Inc., a Delaware corporation, as the context requires in each case, parent of its wholly owned subsidiary, Fluid Audio Media, LLC, a limited liability company formed under the laws of the State of Delaware. The following management's discussion and analysis of the financial condition and results of operations ("MD&A") of Fluid Audio contains certain expectations and projections regarding our future performance discussed in this quarterly report are forward-looking and are made under the “safe harbor” provisions of the Private Securities Litigation Reform Act of 1995. These expectations and projections are based on currently available competitive, financial and economic data along with our operating plans and are subject to future events and uncertainties. Readers should not place undue reliance on any such forward-looking statements, which speak only as of the date made. Actual results could vary materially from those anticipated for a variety of reasons. We undertake no obligation to publicly release the results of any revisions to these forward-looking statements which may be made to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events. History The Company's predecessor, Fluid Audio Network, Inc. (“Fluid Audio”) was incorporated in the State of Delaware on September20, 2004. On February14, 2007, Fluid Audio entered into the Merger Agreement with Freedom 20, Inc. (“Freedom 20”), a Delaware corporation incorporated on June27, 2006 for the purpose of pursuing a business combination. Concurrently with the execution of the Merger Agreement, Fluid Audio purchased all of the issued and outstanding shares of Freedom 20for an aggregate purchase price of $1.00 and Freedom 20became a wholly-owned subsidiary of Fluid Audio. Freedom 20 subsequently effected a short-form parent-subsidiary merger, following which the separate existence of Fluid Audio was terminated and Freedom 20, the surviving entity, changed its name to "Fluid Media Networks,Inc.". The transaction was accounted for as a reverse merger, with Fluid Audio deemed to be the acquirer for accounting purposes. Accordingly, the historical financial information of the Company will be that of Fluid Audio for reporting purposes. As at December31, 2006 and February14, 2007, Freedom 20had no material assets orliabilities. Overview The Company is a diversified digital music services company providing products and services to emerging artists, as well as their fans and advertisers, in the digital music industry. The Company derives revenues from three primary channels: (1)Artist Services; (2)Advertising and Sponsorship; and (3)Sales andLicensing. Revenue Recognition The Company's revenues are derived from Internet advertising services and artist services fees. The Company recognizes revenue from its online sales of spin cards and corporate advertising (including banner, buttons and email), whereby revenue is recognized in the period(s) in which the Company's obligation is fulfilled. All sales are negotiated at arm's length, with unrelated, thirdparties. In accordance with UnitedStates Securities and Exchange Commission ("SEC")Staff Accounting Bulletins (“SAB”) No. 104, “Revenue Recognition” (“SAB 104”), the Company considers the following four characteristics in determining whether revenue exists that can be recognized: 1) persuasive evidence of an arrangement exists, 2) delivery has occurred or services have been rendered, 3) seller’s price to the buyer is fixed or determinable, and 4) collectibility is reasonably assured. 28 The Company recognizes revenue for non-cash sponsorship sales, or barter transactions, in accordance with SFAS 153, whereby revenue is recorded at the fair value of the assets acquired or the assets relinquished, whichever is the most readily determinable, during the period in which the contest or event that is being sponsored occurs. For the three months ended March 31, 2007, of the $512,849 in total revenue, revenue derived from offline (magazine) barter transactions amounted to $175,402. The remaining amount of $337,447 was derived from cash sales. For the three months ended March 31, 2006, of the $516,818 in total revenue, revenue derived from offline (magazine) barter transactions amounts to $94,282. The remaining amount of $422,536 was derived from cash sales. The following section provides details of the Company's barter transactions. American Idol Magazine For the three months ended March 31, 2007, the Company had seven contracts that involved barter relating to the American Idol Magazine— five for goods and promotional services, one for distribution and one for part-payment of the Fremantle Media license fee. Each barter counterparty received advertising space in the magazine at no charge and the Company reserved for ten full pages in connection therewith. For the three months ended March 31, 2006, the Company had three contracts that involved barter relating to the American Idol Magazine— two for distribution and one for part-payment of the Fremantle Media license fee. Each barter counterparty received advertising space in the magazine at no charge and the Company reserved for each issue four full pages in connection therewith. The amount recorded as revenue and cost for these transactions was determined by calculating the average price of comparable advertisements. The barter transactions involving goods and promotional services for the three months ended March 31, 2007 were attributable to five sponsorship agreements. The arrangements required seven free pages in the magazine. For the three months ended March 31, 2007, the amount of revenue recognized from these transactions was $119,321, and is shown within Advertising/sponsorship on the Company's unaudited consolidated statement of operations. The offset was charged to Cost ofrevenue. In each of the distribution transactions, the Company received in-store placement of the magazine throughout the UnitedStates in most of the counterparty's retail stores. For the three months ended March 31, 2007 and March31, 2006, the amount of revenue recognized from these transactions was $21,989 and $50,328, respectively, and is shown within Advertising/sponsorship on the Company's unaudited consolidated statement of operations. The offset was charged to Cost ofrevenue. The non-distribution related barter transaction for the three months ended March 31, 2007 and March 31, 2006 was attributable to the American Idol licensing agreement. The arrangements required two free pages in each edition of the magazine in addition to a cash payment. For the three months ended March 31, 2007 and March31, 2006, the amount of revenue recognized from this form of licensing fee was $34,092 and 43,954, respectively, and is shown within Advertising/sponsorship on the Company's consolidated statement of operations. The offset was charged to the Fremantle Media operating license. Three Months Ended March31, 2007 and 2006 Net loss for the three months ended March31, 2007 and March 31, 2006 was $3,635,032 and $1,944,092, respectively. The Company has used cash in operations in the amount of $1,574,241 and $849,768 for the three months ended March 31, 2007 and March 31, 2006, respectively, primarily to develop the Company's business, to promote thelaunch of its services, and to build a revenue stream. The ability of theCompany to achieve and maintain profitability and positive cash flow is dependent upon its ability to locate sufficient customers who will purchase its products and use its services and the Company's ability to generate revenues. 29 Total Revenue, Expenses and Net Losses Total revenue for the three months ended March31, 2007 decreased to $512,849 from $516,818 for the same period during 2006. Revenue decreased primarily due to a shift in the Company’s strategy and resource deployment to more long-term diversification initiatives that are aimed at reducing the Company’s reliance on revenue derived from its association with the American Idol brand. The Company also reduced the spending on external marketing campaigns to focus more on viral marketing initiatives. Three Months Ended March 31, 2007 Restated % Three Months Ended March 31, 2006 Restated % Artist Services $ 3,790 1 % $ 43,372 8 % Advertising/sponsorship 509,059 99 % 473,446 92 % Total revenue $ 512,849 $ 516,818 Until June 2007, the Company held the advertising sublicense for the American Idol Magazine from Corporate Sports Marketing Group, Inc. (“CSM”). The initial term of the original license between CSM and Fremantle Media ended in June 2007. The Company is currently in discussions with Fremantle Media with respect to becoming the direct publishing licensee for the magazine. There can be no assurance that the Company will be able to license the magazine’s advertising inventory. For the three months ended March 31, 2007, revenue and expenses derived from the sublicense amounted to $463,435 and $972,487, respectively, representing 90% and 189% of total revenue of the Company, respectively. For the three months ended March 31, 2006, revenue and expenses derived from the sublicense amounted to $463,196 and $581,852 respectively, representing 89% and 112% of total revenue of the Company, respectively. Cost of Revenue Costs of revenue include all direct costs incurred in selling products. The Company does not separate sales of different product lines into operating segments due to the similarity between its online and offline properties and the interrelated decisions management makes when operating them. Management bases this decision, in part, on SFAS131, "Disclosures about Segments of an Enterprise and Related Information". The Company's cost of revenue for the three months ended March31, 2007 decreased to $312,792 from $407,762 for the same period during 2006. The decrease in cost of sales is primarily attributable to reduced hosting costs related to maintaining the Company’s technology infrastructure. The company switched hosting providers in the fourth quarter of 2006 which resulted in lower monthly hosting fees. The difference between total revenue and cost of revenue is gross profit. Gross profit for three months ended March 31, 2007 increased to $200,057 from $109,056 for the three months ended March31, 2006. This increase was primarily attributable to the aforementioned reduced hosting costs related to maintaining the Company’s technology infrastructure. Operating Expenses Operating expenses for the three months ended March31, 2007 increased to $2,435,987 from $2,045,830 for the same period during 2006. This increase was primarily attributable to depreciation and amortization expense of $349,586. Depreciation and amortization expense increased primarily due to amortization expenses associated with the American Idol advertising rights. Selling, general and administrative expenses decreased due to reduced spending on external marketing campaigns and promotions. Research and development costs decreased due to less reliance by the Company on outside business consultants and services. 30 Interest Expense Interest expense for the three months ended March 31, 2007 increased to $1,402,840 from $6,571 for the same period during 2006. The increase of $1,396,269 was due primarily to the conversion of the Company’s shares of Series C and Series D Preferred Stock into shares of Common Stock in connection with the Company’s reverse merger transaction completed on February 14, 2007, and interest expense related to $2.6 million convertible debentures issued on January 31, 2007. Net Loss As a result of increased depreciation and amortization expense and interest expense, offset by decreases in selling, general and administrative expenses and research and development costs, net loss for the three months ended March 31, 2007 increased to $3,635,032 as compared to $1,944,092 for the same period during 2006. Per share loss amounts for the three months ended March31, 2007 and March31, 2006 were $(0.72) and $(0.42), respectively. The Company cannot guarantee that it will be successful in generating sufficient revenues or other funds in the future to cover operating costs. Failure to generate sufficient revenues may have a materially adverse effect on the business, financial condition and results of operations of theCompany. Liquidity and Capital Resources As the Company continues to implement its business plan, management anticipates that both cash generated from operations and used in operations will increase as the business of the Company expands. This expansion is primarily dependent on the increased income from the Company's artist services and advertising and sponsorship channels. There are no known trends, events or uncertainties that have or are reasonably likely to have a material impact on the Company’s short-term or long-term liquidity. The Company has no material commitments for capital expenditures. Operations Cash used in operating activities for the three months ended March31, 2007 increased to $1,574,241 as compared to $849,768 in the three months ended March31, 2006. This increase was primarily attributable to building the Company’s administrative infrastructure. Investments Net cash used in investing activities for the three months ended March31, 2007 decreased to $278,813 from $1,199,854 in the three months ended March31, 2006. Investments made for the three months ended March31, 2007 were primarily limited to an additional investment in Innovative Diversified Technologies, Inc. d.b.a. (“DiskFaktory”) of $250,000. Investments made in the three months ended March 31, 2006 were primarily limited to an acquisition of advertising rights for $1,100,000. Financing Net cash provided by financing activities was $2,162,187 and $2,189,297 for the three months ended March31, 2007 and 2006, respectively. During the three months ended March 31, 2007, the Company raised its operating and investment capital through the sale of 12% unsecured convertible debentures. The gross proceeds from this debenture were $2,600,000 and the related agent commissions and expenses were $229,080.The principal and accrued interest for this debenture is due to mature on January 31, 2008. Interest of 12% is calculated and compounded annually, accruing until maturity or upon conversion. The Investors shall have the right to elect to receive the accrued interest either in cash separately or to accumulate it to the Debentures. As of March 31, 2007, $2,600,000 and $52,000 in principal and accrued interest, respectively, remained outstanding pursuant to the Debentures. 31 The number of the Conversion Securities into which the Debentures will be converted is the principal amount of the Debentures, plus accrued and unpaid interest, divided by 90% of the IPO price per share, or 90% of the equivalent price per share for other kinds of Liquidity Events, as described below. The Company shall use its reasonable commercial efforts to complete the Liquidity Event on or prior to July 31, 2007. If the Liquidity Event does not occur by the close of business on or prior to July 31, 2007, the Debentures shall be convertible into the number of Conversion Securities shares referred to above, multiplied by 1.1. The Company is actively taking steps to ensure that a Liquidity Event occurs on or prior to July 31, 2007. The Company agreed to issue share purchase warrants of the Company (the “Warrants”) to the subscribers for Debentures concurrently with the issuance of the Debentures. Each Warrant entitles the holder to purchase such number of shares of Common Stock as is equal to the number of Conversion Securities issued upon conversion of the Debentures (including, if applicable, any additional Conversion Securities issued as a result of the Liquidity Penalty described below), at an exercise price per share (if applicable, the Canadian dollar equivalent) equal to 50% of the Liquidity Event Price. The Warrants will only be exercisable (i) following the occurrence of a Liquidity Event on or prior to the Maturity Date, (ii) to the extent as the holder’s Debentures are converted into Conversion Securities, and (iii) during the 12 month period following the date of completion of the Liquidity Event. For purposes of the Debentures, a Liquidity Event means the Company obtaining a listing or quotation of its shares of Common Stock (or, in the event that the Company undergoes a corporate reorganization whereby the Company becomes a wholly-owned subsidiary of another company, the common shares of such successor company) on Toronto Stock Exchange or the TSX Venture Exchange and, at the option of the Company, in addition thereto, Nasdaq or the Alternative Investment Market of the London Stock Exchange, by way of an IPO or any other transaction which provides holders of the Company’s shares of Common Stock with comparable liquidity that such holders would have received if such listing or quotation was obtained, including by means of a reverse take-over, merger, amalgamation, arrangement, take-over bid, insider bid, reorganization, joint venture, sale of all or substantially all of the Company’s assets, exchange of assets or similar transaction or other combination with a reporting issuer or a reporting company, with the result that, after giving effect to the occurrence of such Liquidity Event, the Conversion Securities issued upon conversion of the Debentures and exercise of the Warrants will become freely-tradable by the holders thereof under applicable securities laws in Canada (subject to usual control person restrictions). In addition to the commissions disclosed above, the brokers in connection with the offering of Debentures received warrants to purchase up to 7% of the aggregate number of Conversion Securities that are issuable upon conversion of all the Debentures sold and exercises of warrants issued to the subscribers pursuant to the offering, exercisable at 50% of the Liquidity Event Price per security for a period of 12months following the date of completion of the Liquidity Event. During the three months ended March 31, 2006, the Company raised its operating capital through the sale of convertible redeemable Series C Preferred Stock for total gross proceeds to the Company of $2,028,000 and the related agent commissions and expenses were $61,067. 2007 Outlook Management's focus for 2007 will be the redeployment of the Company's core technology and the execution of the Company's growth strategy. In addition, the Company intends to launch a minimum of five new emerging artist platforms during 2007. As a by-product of the foregoing, the Company plans to achieve its objective of reducing its reliance on revenue derived from its association with the American Idolbrand. On April11, 2007, the Board of Directors of the Company unanimously approved, and stockholders holding a majority of the shares of common stock outstanding and beneficially owned approved, the issuance and sale of shares of common stock by way of an initial public offering in Canada. In connection with the proposed offering, the Board and the stockholders have also approved a corporate reorganization of the Companywhereby: 32 (i) The Company would form a wholly-owned subsidiary under the laws of the State of Delaware (the “USSubsidiary”) and transfer all the current business operations of the Company to the USSubsidiary in exchange for all of the capital stock of the USSubsidiary;and (ii) The place of incorporation of the Company would be changed from Delaware to Nevada as part of an overall plan to ultimately change the place of incorporation of the Company toCanada. On May 17, 2007, the Company consummated these transactions and became a company organized under the laws of Nevada. The Company intends to remain a Nevada corporation for a short interim period until the Company completes its change of domicile to Canada. All business operations formerly conducted by the Company are now conducted by the USSubsidiary. We do not anticipate that this transaction will have a significant effect on our financial statements, as the company will prepare such financial statements in accordance with Canadian generally accepted accounting principles, which, as applied to the Company, in all significant respects conforms with US generally accepted accounting principles. Off-Balance Sheet Arrangements The Company does not have any off-balance sheet arrangements, financings or other relationships with unconsolidated entities or other persons, also known as "variable interest entities" (VIEs). Recent Accounting Pronouncements In February2006, the FASB issued SFAS No.155, “Accounting for Certain Hybrid Financial Instruments” (“SFAS 155”), which amends SFAS No.133, “Accounting for Derivatives Instruments and Hedging Activities” (“SFAS 133”) and SFAS No.140, “Accounting for Transfers and Servicing of Financial Assets and Extinguishment of Liabilities” (“SFAS 140”). SFAS 155 amends SFAS 133 to narrow the scope exception for interest-only and principal-only strips on debt instruments to include only such strips representing rights to receive a specified portion of the contractual interest or principle cash flows. SFAS 155 also amends SFAS 140 to allow qualifying special-purpose entities to hold a passive derivative financial instrument pertaining to beneficial interests that itself is a derivative instrument. The Company adopted SFAS 155 on January1, 2007, which did not have a significant impact on the Company’s results of operations or financial condition. In September 2006, the SEC staff issued SAB No. 108, “Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” (“SAB 108”). In SAB 108, the SEC staff established an approach that requires quantification of financial statement misstatements based on the effects of the misstatements on the Company’s financial statements and the related financial statement disclosures. SAB 108 permits existing public companies to initially apply its provisions either by (i) restating prior financial statements or (ii) recording the cumulative effect as adjustments to the carrying values of assets and liabilities with an offsetting adjustment recorded to the opening balance of retained earnings. The Company is required to adopt SAB 108 by the end of 2007 and does not expect adoption to have a significant impact on the Company’s results of operations or financial condition. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurements” (“SFAS 157”). SFAS 157 defines fair value, establishes a framework for measuring fair value in generally accepted accounting principles and expands disclosures about fair value measurements. SFAS 157 applies under other accounting pronouncements that require or permit fair value measurements. The Company is required to adopt SFAS 157 effective at the beginning of 2009. The Company is evaluating the impact this statement will have on its consolidated financial statements. In September 2006, the FASB issued SFAS No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans - an amendment of FASB Statement No. 87, 88, 106, and 132R” (“SFAS 158”). SFAS 158 requires an employer to recognize the over-funded or under-funded status of a defined benefit postretirement plan (other than a multiemployer plan) as an asset or liabilities in its statement of financial position and recognize changes in that funded status in the year in which the changes occur through comprehensive income. SFAS 158 also requires an employer to measure the funded status of a plan as of the date of its year-end statement of financial position, with limited exceptions. Under SFAS 158, the Company is required to initially recognize the funded status of a defined benefit postretirement plan and to provide the required disclosures as of the end of 2007. The Company is evaluating the impact this statement will have on its consolidated financial statements. 33 In February2007, FASB issued Statement No.159, “The Fair Value Option for Financial Assets and Financial Liabilities” (“SFAS 159”), that provides companies with an option to report selected financial assets and liabilities at fair value. This Statement is effective as of the beginning of an entity’s first fiscal year beginning after November15, 2007. Early adoption is permitted as of the beginning of the previous fiscal year provided that the entity makes that choice in the first 120days of that fiscal year and also elects to apply the provisions of SFAS 157. The Company is currently evaluating the potential impact of the adoption of SFAS 159 on its future consolidated financial statements. Critical Accounting Policies Critical accounting policies for the Company are as follows: Website Development Costs The Company capitalizes website development costs in accordance with Emerging Issues Task Force (EITF) No. 00-2, “Accounting for Web Site Development Cost,”and Statements of Position (SOP) No. 98-1,“Accounting for the Costs of Computer Software Developed or Obtained for Internal Use”, whereby costs related to the preliminary project stage of development are expensed and costs relating to the application development stage are capitalized. Any additional costs for upgrades and enhancements which result in additional functionality are capitalized. Capitalized website development costs are amortized over the shorter of five years or the license period for which a particular website is based upon. Management believes that its core technology, utilized in its current websites, has an expected useful life that is longer than the remaining term of its licensing agreement and that this core technology will provide a common, technological base for other websites the Company may choose to develop. The development costs capitalized for the year ended December 31, 2006 were $297,929, of which $268,514 was placed into service and $29,415 remained in development. For the three months ended March 31, 2007, cost capitalized were $28,813, of which $0 was placed into service and total capitalized costs of $58,228 remained in development as at March 31, 2007. As of March 31, 2007, remaining unamortized website development costs will be amortized over a weighted-average period of four years. Total amortization expense for website development costs for the three months ended March 31, 2007 and 2006 was $41,053 and $9,641, respectively. Management applies significant judgment when determining whether products under development are technologically feasible or whether it is probable that they will result in additional functionality. These judgments include assessments of the Company’s development progress and expected performance. Additionally, the future realizability of capitalized software costs is subject to regular review by management, who consider expected future benefits. The estimates of expected future benefits include judgments about growth in demand for the Company’s products, performance by our strategic partners and fair values for related services. Changes in these estimates could require the Company to write down the carrying value of these capitalized amounts and could materially impact the Company’s financial position and results of operations. Barter Transactions Under SFAS 153, “Exchanges of Nonmonetary Assets, an amendment of APB Opinion No. 29,” a transaction is to be measured based on the recorded amount of the asset relinquished, if any of the following apply: a) when the fair value of neither the assets received or assets relinquished is determinable within reasonable limits, b) the transaction was an exchange of a product or property held for sale in the ordinary course of business for another of the same to facilitate sales to customers other than the parties to the exchange, or c) the exchange lacked commercial substance (i.e. no significant difference of expected cash flows between the assets exchanged and the entity-specific value of both assets is similar). The Company adopted the provisions of this pronouncement on January 1, 2005. 34 Because of (1) the restrictions placed by our partners on the asset received, (2) the restrictions we placed on the spin credits provided to our partners, (3) the lack of cash sales related to our website advertising, and (4) lack of cash sales related to spin credits in terms of similar customers, quantities and restrictions, the Company concluded that the fair value of the consideration exchanged was undeterminable in accordance with SFAS 153. Because the advertising and spin credits relinquished were previously unrecorded in our financial statements, and the cost to deliver this consideration given was minimal, the Company did not record any revenues related to these online barter transactions in 2005, 2006 and 2007. The Company did recognize revenues through the Company’s offline property (the American Idol Magazine) in 2006 and 2007. Fair values were found to be readily determinable, in accordance with the requirements found in SFAS 153. Revenue Recognition The Company's revenues are derived from Internet advertising services and artist services fees. The Company recognizes revenue from its online sales of spin cards and corporate advertising (including banner, buttons and email), whereby revenue is recognized in the period(s) in which the Company's obligation is fulfilled. All sales are negotiated at arm's length, with unrelated, thirdparties. In accordance with UnitedStates Securities and Exchange Commission ("SEC")Staff Accounting Bulletins (“SAB”) No. 104, “Revenue Recognition” (“SAB 104”), the Company considers the following four characteristics in determining whether revenue exists that can be recognized: 1) persuasive evidence of an arrangement exists, 2) delivery has occurred or services have been rendered, 3) seller’s price to the buyer is fixed or determinable, and 4) collectibility is reasonably assured. The Company recognizes revenue for non-cash sponsorship sales, or barter transactions, in accordance with SFAS 153, whereby revenue is recorded at the fair value of the assets acquired or the assets relinquished, whichever is the most readily determinable, during the period in which the contest or event that is being sponsored occurs. Advertising Costs Advertising costs are expensed as incurred and are included in the Sales and Marketing expenses. Advertising costs, shown within Sales and Marketing expenses included in the Company’s unaudited consolidated statement of operations, were $106,631 and $621,127 for the three months ended March 31, 2007 and 2006, respectively. Investment in Affiliate at Cost In 2006, the Company purchased a 7.25% interest in DiskFaktory, a privately-held provider of custom CD duplication services, for $625,000. The Company accounts for the investment under the cost method as required by APB No. 18, “The Equity Method of Accounting for Investments in Common Stock” (“APB 18”). APB 18 requires that “other-than-temporary” impairments be recognized when they occur. Further, FASB Staff Position (“FSP”) No. FAS 115-1 and FAS 124-1, “The Meaning of Other-Than-Temporary Impairment and Its Application to Certain Investments” (as amended) provide guidance as to the meaning of other-than-temporary impairment and is applicable to “cost-method” investments. These pronouncements require cost-method investment to be assessed for impairment generally when an impairment indicator is present. Should the investment be considered more than temporarily impaired, the investment will be written down to fair value, as a deduction against current period income. During the three months ended March 31, 2007, and prior, an impairment charge was not recognized on this investment. 35 On March 6, 2007, the Company made an additional investment of $250,000 bringing the total investment in this entity to $875,000. This additional investment purchased 487,091 additional, newly-issued shares bringing the Company’s total percentage ownership to 10.1%. The Company has evaluated its investment in DiskFaktory under the guidelines promulgated under FASB Interpretation Number (“FIN”) No. 46, “Consolidation of Variable Interest Entities”, which explains how to apply the controlling financial interest criterion in ARB 51 to variable interest entities. The Company has determined that its investment (10.1%) did not meet the requirements for consolidating the affiliated company’s statement of financial position or results from operations due to the fact that the Company neither absorbs a majority of the entity’s expected losses nor receives a majority of its expected residual returns. Income Taxes The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109, Accounting for Income Taxes (“SFAS 109”). Under SFAS 109, deferred tax assets and liabilities are recognized for future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases. Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to reverse. The effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. On January1, 2007, the Company adopted FIN 48, “Accounting for Uncertainty in Income Taxes — An Interpretation of FASB Statement No.109” (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in an enterprise’s financial statements by prescribing a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 requires management to evaluate its open tax positions that exist on the date of initial adoption in each jurisdiction. The Company did not have any unrecognized tax benefits and there was no effect on its financial condition or results of operations as a result of implementing FIN 48. When tax returns are filed, it is highly certain that some positions taken would be sustained upon examination by the taxing authorities, while others are subject to uncertainty about the merits of the position taken or the amount of the position that would be ultimately sustained. The benefit of a tax position is recognized in the financial statements in the period during which, based on all available evidence, management believes it is more likely than not that the position will be sustained upon examination, including the resolution of appeals or litigation processes, if any. Tax positions taken are not offset or aggregated with other positions. Tax positions that meet the more-likely-than-not recognition threshold are measured as the largest amount of tax benefit that is more than 50percent likely of being realized upon settlement with the applicable taxing authority. The portion of the benefits associated with tax positions taken that exceeds the amount measured as described above is reflected as a liability for unrecognized tax benefits in the balance sheet along with any associated interest and penalties that would be payable to the taxing authorities upon examination. The Company’s policy is to recognize interest and penalties accrued on any unrecognized tax benefits as a component of income tax expense. As of the date of adoption of FIN 48, the Company did not have any accrued interest or penalties associated with any unrecognized tax benefits, nor was any associated interest expense recognized during the quarter. The Company’s effective tax rate differs from the federal statutory rate primarily due to losses sustained for which no tax benefit has been recognized. As of March 31, 2007, the Company had a valuation allowance equal to its total net deferred tax assets due to the uncertainty of ultimately realizing tax benefits of approximately $4,925,772. The Company will be filing income tax returns in the U.S. federal jurisdiction and various state jurisdictions. Once returns are filed, time limitations on examinations of returns filed will start running. The Company does not believe there will be any material changes in its unrecognized tax positions over the next 12 months. Classification of Preferred Stock In accordance with SFASNo.150, "Accounting forCertain Financial Instruments with Characteristics of both Liabilities and Equity", and Topic D-98 and Accounting Series Release 268, because the Company's Preferred Stock contains a conditional obligation to redeem for cash, they are classified on the consolidated balance sheet between Liabilities and Equity under Convertible redeemable preferred stock. 36 ITEM 3.CONTROLS AND PROCEDURES Evaluation of Disclosure Controls We conducted an evaluation, with the participation of our Chief Executive Officer and Chief Financial Officer, of the effectiveness of the design and operation of our disclosure controls and procedures, as defined in Rules 13a-15(e) and 15d-15(e) under the Securities Exchange Act of 1934, as amended, as of March 31, 2007, to ensure that information required to be disclosed by us in the reports filed or submitted by us under the Exchange Act is recorded, processed, summarized and reported, within the time periods specified in the Securities Exchange Commission's rules and forms, including to ensure that information required to be disclosed in the reports filed or submitted by us under the Exchange Act is accumulated and communicated to management to allow timely decisions regarding required disclosure. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that as of March 31, 2007, our disclosure controls and procedures were not effective at the reasonable assurance level due to the material weakness described below. A material weakness is a control deficiency, or a combination of control deficiencies, that results in more than a remote likelihood that a material misstatement of annual or interim financial statements will not be prevented or detected. Management identified the following material weakness in the Company’s disclosure controls that existed as of March 31, 2007: ® We did not maintain a sufficient number of personnel having adequate knowledge, experience and training to provide effective, and timely, oversight and review over our financial disclosure and reporting process. To address and begin the process to remediate the material weakness existing as of December 31, 2006, the Company has initiated the search for a senior level financial executive with extensive public company reporting experience. In addition, the Company has retained the services of a consulting group with both GAAP and public company reporting expertise. Despite these steps, management has concluded that the material weakness described above continues to exist and is working to correct the weakness through the measures described above. There were no other changes in the Company’s internal control over financial reporting identified in connection with the evaluation required by subparagraph (d) of Securities Exchange Act Rules 13a-15 or 15d-15 that occurred during the quarter ended March 31, 2007 that affected, or were reasonably likely to affect, the Company’s internal control over financial reporting. Limitations on the Effectiveness of Controls Our management does not expect that disclosure controls or internal controls over financial reporting will prevent all error and fraud. A control system, no matter how well conceived and operated, can provide only reasonable, but not absolute, assurance that the objectives of a control system are met. Further, any control system reflects limitations on resources, and the benefits of a control system must be considered relative to its costs. These limitations also include the realities that judgments in decision-making can be faulty and that breakdowns can occur because of simple error or mistake. Additionally, controls can be circumvented by the individual acts of some persons, by collusion of two or more people or by management override of a control. A design of a control system is also based upon certain assumptions about potential future conditions. Over time, controls may become inadequate because of changes in conditions, or the degree of compliance with the policies or procedures may deteriorate. Because of the inherent limitations in a cost-effective control system, misstatements due to error or fraud may occur and may not be detected. 37 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDING We are not a party to or the subject of any pending legal proceeding or any known contemplated proceeding of a governmental authority. ITEM 2. UNREGISTERED SALE OF EQUITY SECURITIES AND USE OF PROCEEDS. None. ITEM 3. DEFAULTS UPON SENIOR SECURITIES. None. ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS. None. ITEM 5. OTHER INFORMATION. None. ITEM 6. EXHIBITS. EXHIBIT INDEX ExhibitNo. Description 31.1 Certification by Justin F. Beckett, the Principal Executive Officer of Fluid Media Networks, Inc., pursuant to Rule 13a-14(a)/15d-14(a) of the Securities Exchange Act of 1934, as amended 32.1 Certification of Justin F. Beckett, the Principal Executive Officer of Fluid Media Networks, Inc., pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 38 SIGNATURES In accordance with the requirements of the Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FLUID MEDIA NETWORKS, INC. By: /s/ JUSTIN F. BECKETT Justin F. Beckett President, Chief Executive Officer and interim Chief Financial (Principal Executive Officer) of Fluid Media Networks, Inc. 39
